Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following action is in response to the communication(s) received on 7/28/2020.
As of the claims filed 7/28/2020:
Claims 1-20 are pending.
Claims 1, 8, 15 are independent claims.


Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7-9, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subbarayaet Krishnapura et al (US PG Pub No. 20190303663; Published: 10/03/2019)(hereinafter: Krishnapura) in view of Donna Byron et al (US PG Pub No. 20170075983; Published: 03/16/2017)(hereinafter: Byron).

Claim 1:
As per independent claim 1, Krishnapura discloses a method comprising: 
clustering a plurality of form elements into a plurality of line objects and a plurality of columns of a table of a structured representation by applying a trained multi-dimensional clustering model to a plurality of spatial coordinates of the plurality of form elements [[0017-24] table objects (features of a table) are extracted and clustered, including rows and columns, clustering occurs by applying a machine learning model to generate the hierarchy of features].
assigning a table header line type to a table header line object of the plurality of line objects based on: a spatial coordinate of the table header line object relative to a spatial coordinate of a topmost table data line object of the plurality of line objects, wherein the topmost table data line object is assigned a table data line type [[0023] table features generated based on spatial properties (coordinate of pixels), [0026, 0032, 0037] table structures include table border, nested table structures, multi-level headers, rows or columns. Table levels are extracted, including header rows].
presenting the structured representation to a user [[0018]user interacts with system via a user interface accessible via a display].
Krishnapura discloses assigning table header types to table headers but failed to specifically disclose a determination that a number of columns of the table header line object is within a threshold of a number of columns of the topmost table data line object.
Byron, in the same field of analysis of tabular data discloses this limitation in that [[0007, 0030, 0064-69] determine whether the information in the tabular data matches with a functional signature within a threshold measure of similarity. A functional signature (signature) is an expression of functional and semantic relationships between one or more cells in one or more portions of one or more tables. Headers determined based to table structure].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the table structure determination teachings of Krishnapura to determine that a number of columns of the table header is within a threshold of a number of columns of the topmost table data line object as disclosed by Byron. The motivation for doing so would have been to accurately determine table structure based on whether certain features are within a threshold measure of applicability, resulting in faster table structure categorizing(0092). 

Claim 2:
As per claim 2, which depends on claim 1, Krishnapura and Byron disclose wherein the plurality of line objects comprises a first line object and a second line object, and wherein the plurality of form elements comprises a first form element in the first line object and a second form element in the second line object, the method further comprising: assigning, based on applying a trained classifier to the plurality of spatial coordinates of the plurality of form elements, a same column ID to the first form element and the second form element, wherein the same column ID identifies a column of the plurality of columns. Krishnapura, [0023-0026. Based on the machine learning model, features of the plurality of table objects are identified, including identifying column structures, individual column and row structures identified, column identifiers (to differentiate one column to the next) are implicit]. 

Claim 5:
As per claim 5, which depends on claim 1, Krishnapura and Byron disclose further comprising obtaining a plurality of document elements from a document; and converting the plurality of document elements to the plurality of form elements, wherein the plurality of spatial coordinates of the plurality of form elements match a plurality of spatial coordinates describing placement of the plurality of document elements within the document. Krishnapura [[0017-24] table objects (features of a table) are extracted and clustered, including rows and columns, clustering occurs by applying a machine learning model to generate the hierarchy of features [0023] table features generated based on spatial properties (coordinate of pixels)].


As per claim 7, which depends on claim 1, Krishnapura and Byron disclose further comprising: assigning a table data line type to a subset of the plurality of line objects, wherein the subset comprises the topmost table data line object; and determining at least one spatial coordinate for at least one of the plurality of line objects. Krishnapura, [[0017-24] table objects (features of a table) are extracted and clustered, including rows and columns, clustering occurs by applying a machine learning model to generate the hierarchy of features [0023] table features generated based on spatial properties (coordinate of pixels), line data corresponding to border, columns, rows and multi-level headers is extracted].

Claim 8:
As per independent claim 8, it recites a system for implementing the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 9:
	As per claim 9, it is rejected under the same rationale as claim 2 above.

Claim 12:
	As per claim 12, it is rejected under the same rationale as claim 5 above.

Claim 14:
	As per claim 14, it is rejected under the same rationale as claim 7 above.

Claims 3-4, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnapura and Byron in view of Christian Schafer et al (US PG Pub No. 20200175267; Published: 06/04/2020)(hereinafter: Schafer).

Claim 3:
As per claim 3, which depends on claim 1, Krishnapura and Byron disclose the use of a machine learning model to identify data table structures. However, Krishnapura and Byron failed to specifically disclose further comprising: receiving a correction to the structured representation from the user; modifying the structured representation by re-clustering the plurality of form elements using the correction; and retraining the trained multi-dimensional clustering model using the correction.
Schafer, in the same field of detecting table structures using machine learning discloses these limitations in that [[0008, 0038, 0089] comparing training table border and table location to identify table location errors, updating one or more parameters of the machine learning model based on table location error].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine learning model of Krishnapura and Byron to receive a correction to the structured representation from the user; modify the structured representation by re-clustering the plurality of form elements using the correction; and retrain the trained multi-dimensional clustering model using the correction as disclosed by Schafer. The motivation for doing so would have been to 

Claim 4:
As per claim 4, which depends on claim 3, it is rejected under the same rationale as claim 3 above. Additionally, Krishnapura, Byron and Schafer disclose wherein the correction modifies a line type of a line object in the plurality of line objects, and wherein modifying the structured representation further comprises assigning, in the structured representation, the modified line type to the line object. Schafer, [[0089] correction (model update) parameters are generated by altering the strategy by which the table recognizer estimates a candidate training table border (line type)].

Claim 10:
	As per claim 10, it is rejected under the same rationale as claim 3 above.

Claim 11:
	As per claim 11, it is rejected under the same rationale as claim 4 above.


Allowable Subject Matter

Claims 15-20 are allowed.

Claims 6, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art of record discloses, alone or in any reasonable combination, determining that the initial structured representation and the next structured representation are different, and in response to determining that the initial structured representation are different, replacing, in the data repository, the initial structured representation with the next structured representation. These limitations ALL other limitations present in claim 15, make the claim allowable over the prior art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HOWARD CORTES/Primary Examiner, Art Unit 2144